Name: 2011/631/EU: Commission Implementing Decision of 21Ã September 2011 establishing a questionnaire to be used for reporting on the implementation of Directive 2008/1/EC of the European Parliament and of the Council concerning integrated pollution prevention and control (notified under document C(2011) 6502) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: information technology and data processing;  environmental policy;  European Union law
 Date Published: 2011-09-24

 24.9.2011 EN Official Journal of the European Union L 247/47 COMMISSION IMPLEMENTING DECISION of 21 September 2011 establishing a questionnaire to be used for reporting on the implementation of Directive 2008/1/EC of the European Parliament and of the Council concerning integrated pollution prevention and control (notified under document C(2011) 6502) (Text with EEA relevance) (2011/631/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/1/EC of the European Parliament and of the Council of 15 January 2008 concerning integrated pollution prevention and control (1), and in particular Article 17(3) thereof, Whereas: (1) Under Directive 2008/1/EC, Member States are required to report on the implementation of that Directive every 3 years on the basis of a questionnaire established by the Commission. (2) Four questionnaires were established by the Commission. The fourth one, established by Commission Decision 2010/728/EU (2), covered the years 2009, 2010 and 2011. (3) Since the questionnaire established by Decision 2010/728/EU is to be used for reporting until 31 December 2011, a new questionnaire should be established for the next 3-year reporting period, taking into account the experience gained in the implementation of Directive 2008/1/EC and in the use of the previous questionnaires. However, given that Directive 2008/1/EC will be repealed from 7 January 2014 and replaced by Directive 2010/75/EU of the European Parliament and of the Council of 24 November 2010 on industrial emissions (integrated pollution prevention and control) (3), the new questionnaire should cover only 2 years, namely 2012 and 2013. For the sake of clarity, Decision 2010/728/EU should be replaced. (4) The measures provided for in this Decision are in accordance with the opinion of the Committee established in accordance with Article 6 of Council Directive 91/692/EEC (4). HAS ADOPTED THIS DECISION: Article 1 1. Member States shall use the questionnaire set out in the Annex for reporting on the implementation of Directive 2008/1/EC. 2. The reports to be submitted shall cover the period from 1 January 2012 to 31 December 2013. Article 2 Decision 2010/728/EU is repealed from 1 January 2013. Article 3 This Decision is addressed to the Member States. Done at Brussels, 21 September 2011. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 24, 29.1.2008, p. 8. (2) OJ L 313, 30.11.2010, p. 13. (3) OJ L 334, 17.12.2010, p. 17. (4) OJ L 377, 31.12.1991, p. 48. ANNEX PART 1 Questionnaire on the implementation of Directive 2008/1/EC concerning integrated pollution prevention and control General notes: This fifth questionnaire under Directive 2008/1/EC covers the years 2012 and 2013. In view of the experience gained in the implementation of Directive 2008/1/EC and the information already obtained through the previous questionnaires, this questionnaire focuses on the changes and progress made by Member States in the implementation of Directive 2008/1/EC. As Directive 2008/1/EC will be repealed from 7 January 2014 and replaced by Directive 2010/75/EU on industrial emissions, the reporting period is limited to 2 years instead of 3 years. In order to ensure continuity and enable direct comparisons to be made with previous responses, this questionnaire maintains many aspects contained in Decision 2010/728/EU. In those cases where questions are similar to those of the previous questionnaires and the situation is unchanged, reference can simply be made to previous answers. Where there have been new developments, those developments should be described in a new answer. When answering the questionnaire on specific questions regarding general binding rules, or official guidelines issued by administrative bodies, please provide outline information on the type of rules or guidelines and web links or other means of accessing them, as appropriate. 1. General description Have Member States experienced any difficulties in implementing Directive 2008/1/EC due to the limited availability or capacity of staff resources? If so, describe those difficulties as well as any plans to address them in view of the transition to Directive 2010/75/EU. 2. Numbers of installations and permits (Article 2(3) and 2(4) and Article 4) 2.1. Give details of the numbers of installations as defined by Directive 2008/1/EC and permits by type of activity at the end of the reporting period, using the template and notes laid down in Part 2. 2.2. Identification of IPPC installations. If available, please provide a link to publicly accessible up-to-date information containing the names, location and main activity (Annex I) of the IPPC installations in your Member State. If such information is not publicly available, please submit a list of all individual installations operating at the end of the reporting period (names, location and main IPPC activity). If such a list were not available, please provide an explanation on why this is the case. 3. Applications for permits (Article 6) Describe any general binding rules, guidance documents or application forms produced to ensure that applications contain all the information required by Article 6, either generally or in relation to specific issues (e.g. methodology for the assessment of significant emissions from installations). 4. Coordination of the permitting procedure and conditions (Articles 7 and 8) 4.1. Describe any changes made since the last reporting period in the organisational structure of the permitting procedures, in particular concerning the levels of competent authorities and distribution of competencies. 4.2. Are there any particular difficulties in ensuring full coordination of the permitting procedure and conditions as required by Article 7, especially where more than one competent authority is involved? Describe any legislation or guidance documents produced on this issue. 4.3. What legal provisions, procedures or guidance are used to ensure that competent authorities refuse to grant a permit in cases where an installation does not comply with the requirements of Directive 2008/1/EC? If available, give information on the numbers and circumstances in which permits have been refused. 5. Appropriateness and adequacy of permit conditions (Article 3(1)(d) and (f), Article 9, Article 17(1) and (2)) 5.1. Describe any general binding rules or specific guidelines for competent authorities that have been issued on the following issues: 1. the procedures and criteria for setting emission limit values and other permit conditions; 2. the general principles for the determination of best available techniques; 3. the implementation of Article 9(4). 5.2. Issues related to the BAT Reference Documents (BREFs) established pursuant to Article 17(2) of Directive 2008/1/EC: 1. How, in general terms, is the information published by the Commission pursuant to Article 17(2) taken into account generally or in specific cases when determining best available techniques? 2. How are the BREFs concretely used for setting permit conditions? 5.3. Other issues relating to permit conditions: (a) Have environmental management systems been taken into account in setting permit conditions? If so, how? (b) What types of permit conditions or other measures have typically been applied for the purposes of Article 3(1)(f) (site restoration upon definitive cessation of activities) and how have they been implemented in practice? (c) What types of permit conditions relating to energy efficiency have typically been determined (Article 3(1)(d))? (d) Has the possibility set in Article 9(3) to choose not to impose requirements relating to energy efficiency been used and, if so, how has this been implemented? 6. Environmental quality standards (Article 10) Have cases arisen where Article 10 applies and the use of best available techniques is insufficient to satisfy an environmental quality standard (as defined in Article 2(7))? If so, give examples of such cases and the additional measures taken. 7. Changes to installations (Article 12 and Article 2(10)) How do competent authorities decide in practice, under Article 12, whether a change in operation may have consequences for the environment (Article 2(10)), and whether such a change is a substantial change that may have significant negative effects on human beings or the environment (Article 2(11))? Give reference to relevant legal provisions, guidance or procedures. 8. Reconsideration and updating of permit conditions (Article 13) 8.1. Is the frequency of reconsideration and, where necessary, updating of permit conditions (Article 13) specified in national or sub-national law, or determined by other means, such as time limits in permits? If so, what are those other means? Give reference to relevant legislation, guidance or procedures. 8.2. What is the representative frequency for the reconsideration of permit conditions? In cases of differences between installations or sectors, provide illustrative information if available. 8.3. What does the process of reconsidering and updating permit conditions consist of? How is the provision to reconsider permit conditions in cases of substantial changes in the best available techniques implemented? Give reference to relevant legislation, guidance or procedures. 9. Compliance with permit conditions (Article 14) 9.1. How is the requirement of Article 14 that operators regularly inform authorities of the results of release monitoring implemented in practice? Give reference to any specific regulations, procedures or guidelines for competent authorities on this subject. 9.2. Is a periodic monitoring report submitted by all operators? Provide information on the representative frequency for the submission of such information. In cases of differences between sectors, provide illustrative information where available. 9.3. If not already submitted in the reporting under Recommendation 2001/331/EC of the European Parliament and of the Council of 4 April 2001 providing for minimum criteria for environmental inspections in the Member States (1), please provide the available information as regards installations falling under the scope of Directive 2008/1/EC, on the following issues: 1. the main features of an environmental inspection performed by Competent Authorities; 2. the total number of site visits by competent authorities during the reporting period; 3. the total number of installations where such site visits took place during the reporting period; 4. the total number of site visits during which emission measurements and/or sampling of waste by or on behalf of the competent authorities took place during the reporting period; 5. the types of actions (sanctions or other measures) taken as a result of accidents, incidents and non-compliance with permit conditions during the reporting period. 10. Transboundary cooperation (Article 18) In the reporting period, have there been instances of the use of Article 18 requirements in respect of transboundary information and cooperation? Provide examples illustrative of the general procedures used. 11. General observations 11.1. Are there any particular implementation issues that give rise to concerns in your Member State? If so, please specify. 11.2. Is there any particular information related to the implementation of Directive 2010/75/EU in your Member State that is relevant for interpreting the information provided under this questionnaire? If so, please specify. PART 2 Template for response to question 2.1 INSTALLATION TYPE A. INSTALLATIONS B. SUBSTANTIAL CHANGES C. PERMIT RECONSIDERATION AND UPDATE Code Main activity operated in the installation as set out in Annex I to Directive 2008/1/EC 1. Number of installations 2. Number of installations covered by a permit which is in full compliance with the Directive 2008/1/EC 3. Number of substantial changes undertaken during the reporting period without a permit issued in accordance with Article 12(2) of Directive 2008/1/EC 4. Number of installations for which the IPPC permit has been reconsidered during the reporting period in accordance with Article 13 of Directive 2008/1/EC 5. Number of installations for which the IPPC permit has been updated during the reporting period in accordance with Article 13 of Directive 2008/1/EC 1. Energy 1.1. Combustion 1.2. Mineral oil and gas refining 1.3. Coke ovens 1.4. Coal gasification and liquefaction 2. Metals 2.1. Metal ore roasting/sintering 2.2. Producing pig iron or steel 2.3(a) Hot-rolling mills 2.3(b) Smitheries 2.3(c) Applying fused metal coats 2.4. Foundries 2.5(a) Producing non-ferrous crude metals 2.5(b) Smelting non-ferrous metals 2.6. Surface treatment of metals and plastic 3. Minerals 3.1. Producing cement or lime 3.2. Producing asbestos 3.3. Manufacture of glass 3.4. Melting minerals 3.5. Manufacture of ceramics 4. Chemicals 4.1. Producing organic chemicals 4.2. Producing inorganic chemicals 4.3. Producing fertilisers 4.4. Producing plant health products/biocides 4.5. Producing pharmaceuticals 4.6. Producing explosives 5. Waste 5.1. Disposal or recovery of hazardous waste 5.2. Incineration of municipal waste 5.3. Disposal of non-hazardous waste 5.4. Landfills 6. Other 6.1(a) Producing pulp 6.1(b) Producing paper and board 6.2. Pretreatment or dyeing of fibres or textiles 6.3. Tanning hides and skins 6.4(a) Slaughterhouses 6.4(b) Treatment and processing of food products 6.4(c) Treatment and processing of milk 6.5. Disposal or recycling of animal carcasses 6.6(a) Intensive rearing of poultry 6.6(b) Intensive rearing of production pigs 6.6(c) Intensive rearing of sows 6.7. Surface treatment using organic solvents 6.8. Producing carbon or electrographite 6.9. Capture of CO2 streams (Directive 2009/31/EC of the European Parliament and of the Council (2)) Totals Explanatory notes to the template: The collection of data in this template will be based on the number of installations and the number of substantial changes using the definitions of installation in Article 2(3) and substantial change in Article 2(11) of Directive 2008/1/EC. The installation type refers to the main activity operated in the installation. Installations should only be reported under one single activity, also where several IPPC activities are being operated within the installation. Further guidance and explanation in relation to the data to be provided in the Table are given in the notes below. Member States are requested to complete the Table as far as possible. A. NUMBER OF INSTALLATIONS at the end of the reporting period (31 December 2013). 1. Number of installations: total number of IPPC installations (both existing and new) operating in the Member States at the end of the reporting period regardless of the status of their permits. 2. Number of installations covered by a permit which is in full compliance with Directive 2008/1/EC: total number of IPPC installations covered by one or more permits granted in accordance with Directive 2008/1/EC (including pre-IPPC permits which have been reconsidered/updated) regardless of when the permit(s) had been issued or whether the permit has been reconsidered, updated, or amended/renewed due to any reason. For counting the number of installations to be reported, Member States shall consider the status of the permit(s) covering each installation at the end of the reporting period. Please note that the numbers refer to installations, not permits (since one installation may be covered by several permits and vice versa). Consistency rule : the total number of IPPC installations (1) minus the total number of installations covered by a permit which is in full compliance with Directive 2008/1/EC (2) shall be equal to the number of installations which are not covered by a fully compliant IPPC permit for any reason (procedure not concluded, not full coverage of all activities, etc.). Where this figure is different from zero, this indicates a potential breach of Directive 2008/1/EC. B. SUBSTANTIAL CHANGES during the reporting period (1 January 2012-31 December 2013). 3. Number of substantial changes undertaken during the reporting period without a permit issued in accordance with Article 12(2) of Directive 2008/1/EC: number of substantial changes known to the competent authorities which were effectively implemented by the operators without a permit as required under Article 12(2). Where this figure is different from zero, this indicates a potential breach of the IPPC provisions. C. PERMIT RECONSIDERATION AND UPDATE during the reporting period (1 January 2012-31 December 2013). 4. Number of installations for which the IPPC permit has been reconsidered during the reporting period in accordance with Article 13 of Directive 2008/1/EC: total number of installations covered by one or more permits which have been reconsidered in accordance with Article 13. 5. Number of installations for which the IPPC permit has been updated during the reporting period in accordance with Article 13 of Directive 2008/1/EC: total number of installations covered by one or more permits which have been updated in accordance with Article 13. (1) OJ L 118, 27.4.2001, p. 41. (2) OJ L 140, 5.6.2009, p. 114.